

EXHIBIT 10.12
Utilities Employees
UGI CORPORATION
2013 OMNIBUS INCENTIVE COMPENSATION PLAN
PERFORMANCE UNIT GRANT LETTER
This PERFORMANCE UNIT GRANT, dated January 1, 2014 (the “Date of Grant”), is
delivered by UGI Corporation (“UGI”) to you (the “Participant”).
RECITALS
The UGI Corporation 2013 Omnibus Incentive Compensation Plan (the “Plan”)
provides for the grant of performance units (“Performance Units”) with respect
to shares of common stock of UGI (“Shares”). The Compensation and Management
Development Committee of the Board of Directors of UGI (the “Committee”) has
decided to grant Performance Units to the Participant. The “My Awards” tab for
the Participant in the Morgan Stanley website for Plan participants (the “Grant
Summary”) sets forth the number of Performance Units granted to the Participant
with respect to this grant.
NOW, THEREFORE, the parties to this Grant Letter, intending to be legally bound
hereby, agree as follows:
1.Grant of Performance Units. Subject to the terms and conditions set forth in
this Grant Letter and in the Plan, the Committee hereby grants to the
Participant a target award of the number of Performance Units specified in the
Grant Summary (the “Target Award”). The Performance Units are contingently
awarded and will be earned and payable if and to the extent that the Performance
Goals (defined below) and other conditions of the Grant Letter are met. The
Performance Units are granted with Dividend Equivalents (as defined in Section
7).
2.    Performance Goals.
(a)    The Participant shall earn the right to payment of the Performance Units
if the Performance Goals are met for the Performance Period, and if the
Participant continues to be employed by, or provide service to, the Company (as
defined in Section 7) through December 31, 2016. The Performance Period is the
period beginning January 1, 2014 and ending December 31, 2016. The Total
Shareholder Return (“TSR”) goals and other requirements of this Section 2 are
referred to as the “Performance Goals.”
(b)    The Target Award level of Performance Units and Dividend Equivalents will
be payable if UGI’s TSR equals the median TSR of the comparison group designated
by the Committee (the “Peer Group”) for the Performance Period. The Peer Group
is the group of companies that comprises the Russell Midcap Utilities Index,
excluding telecommunications companies, as of the beginning of the Performance
Period, as set forth on the attached Exhibit A, and as described herein. If a
company is added to the Russell Midcap Utilities Index during the Performance
Period, that company is not included in the TSR calculation. A company that is




--------------------------------------------------------------------------------



included in the Russell Midcap Utilities Index at the beginning of the
Performance Period will be removed from the TSR calculation only if the company
ceases to exist as a publicly traded company during the Performance Period
(including by way of a merger or similar transaction in which the company is not
the surviving company), consistent with the methodology described in subsection
(c) below. Companies that are designated at the beginning of the Performance
Period as telecommunications companies in the Russell Midcap Utilities Index
shall be excluded from the TSR calculation. The actual amount of the award of
Performance Units may be higher or lower than the Target Award, or it may be
zero, based on UGI’s TSR percentile rank relative to the companies in the Peer
Group, as follows:
UGI’s TSR Rank         Percentage of Target Award Earned
                                (Percentile)
90th                        200%
75th                        162.5%
60th                        125%
50th                        100%
40th                         70%
25th                         25%
Less than 25th                     0%


The award percentage earned will be interpolated between each of the measuring
points.
(c)    TSR shall be calculated by UGI using the comparative returns methodology
used by Bloomberg L.P. or its successor at the time of the calculation. The
share price used for determining TSR at the beginning and the end of the
Performance Period will be the average price for the calendar quarter preceding
the beginning of the Performance Period (i.e., the calendar quarter ending on
December 31, 2013) and the calendar quarter ending on the last day of the
Performance Period (i.e., the calendar quarter ending on December 31, 2016),
respectively. The TSR calculation gives effect to all dividends throughout the
three-year Performance Period as if they had been reinvested.
(d)    The Target Award is the amount designated for 100% (50th TSR rank)
performance. The Participant can earn up to 200% of the Target Award if UGI’s
TSR percentile rank exceeds the 50th TSR percentile rank, according to the
foregoing schedule.
(e)    At the end of the Performance Period, the Committee will determine
whether and to what extent the Performance Goals have been met and the amount to
be paid with respect to the Performance Units. Except as described in Sections 3
and 6 below, the Participant must be employed by, or providing service to, the
Company on December 31, 2016 in order for the Participant to receive payment
with respect to the Performance Units.
3.    Termination of Employment or Service.

2



--------------------------------------------------------------------------------



(a)    Except as described below, if the Participant ceases to be employed by,
or provide services to, the Company before December 31, 2016, the Performance
Units and all Dividend Equivalents credited under this Grant Letter will be
forfeited.
(b)    If the Participant terminates employment or service on account of
Retirement (as defined in Section 7), Disability (as defined in Section 7) or
death, the Participant will earn a pro-rata portion of the Participant’s
outstanding Performance Units and Dividend Equivalents, if the Performance Goals
and the requirements of this Grant Letter are met. The prorated portion will be
determined as the amount that would otherwise be paid after the end of the
Performance Period, based on achievement of the Performance Goals, multiplied by
a fraction, the numerator of which is the number of calendar years during the
Performance Period in which the Participant has been employed by, or provided
service to, the Company and the denominator of which is three. For purposes of
the proration calculation, the calendar year in which the Participant’s
termination of employment or service on account of Retirement, Disability, or
death occurs will be counted as a full year.
(c)    In the event of termination of employment or service on account of
Retirement, Disability or death, the prorated amount shall be paid after the end
of the Performance Period, pursuant to Section 4 below, except as provided in
Section 6.
4.    Payment with Respect to Performance Units. If the Committee determines
that the conditions to payment of the Performance Units have been met, the
Company shall pay to the Participant (i) Shares equal to the number of
Performance Units to be paid according to achievement of the Performance Goals,
up to the Target Award, provided that the Company may withhold Shares to cover
required tax withholding in an amount equal to the minimum statutory tax
withholding requirement in respect of the Performance Units earned up to the
Target Award, and (ii) cash in an amount equal to the Fair Market Value (as
defined in the Plan) of the number of Shares equal to the Performance Units to
be paid in excess of the Target Award, subject to applicable tax withholding.
Payment shall be made between January 1, 2017 and March 15, 2017, except as
provided in Section 6 below.
5.    Dividend Equivalents with Respect to Performance Units.
(a)    Dividend Equivalents shall accrue with respect to Performance Units and
shall be payable subject to the same Performance Goals and terms as the
Performance Units to which they relate. Dividend Equivalents shall be credited
with respect to the Target Award of Performance Units from the Date of Grant
until the payment date. If and to the extent that the underlying Performance
Units are forfeited, all related Dividend Equivalents shall also be forfeited.
(b)    While the Performance Units are outstanding, the Company will keep
records of Dividend Equivalents in a bookkeeping account for the Participant. On
each payment date for a dividend paid by UGI on its common stock, the Company
shall credit to the Participant’s account an amount equal to the Dividend
Equivalents associated with the Target Award of Performance Units held by the
Participant on the record date for the dividend. No interest will be credited to
any such account.

3



--------------------------------------------------------------------------------



(c)    The target amount of Dividend Equivalents (100% of the Dividend
Equivalents credited to the Participant’s account) will be earned if UGI’s TSR
rank is at the 50th TSR percentile rank for the Performance Period. The
Participant can earn up to 200% of the target amount of Dividend Equivalents if
UGI’s TSR percentile rank exceeds the 50th TSR rank, according to the schedule
in Section 2 above. Except as described in Section 3(b) above, or Section 6, if
the Participant’s employment or service with the Company terminates before
December 31, 2016, all Dividend Equivalents will be forfeited.
(d)    Dividend Equivalents will be paid in cash at the same time as the
underlying Performance Units are paid, after the Committee determines that the
conditions to payment have been met. Notwithstanding anything in this Grant
Letter to the contrary, the Participant may not accrue Dividend Equivalents in
excess of $1,000,000 during any calendar year under all grants under the Plan.
6.    Change of Control.
(a)    If a Change of Control occurs, the Performance Units and Dividend
Equivalents shall not automatically become payable upon the Change of Control,
but, instead, shall become payable as described in this Section 6. The Committee
may take such other actions with respect to the Performance Units and Dividend
Equivalents as it deems appropriate pursuant to the Plan. For Participants who
are employees of UGI Utilities, Inc. (“Utilities”) or a subsidiary of Utilities,
the term “Change of Control” shall mean (i) a Change of Control of UGI as
defined in the Plan, or (ii) one of the events set forth on Exhibit B with
respect to Utilities.
(b)    If a Change of Control occurs during the Performance Period, the
Committee shall calculate a Change of Control Amount as follows:
(i)    The Performance Period shall end as of the closing date of the Change of
Control (the “Change of Control Date”) and the TSR ending date calculation for
the Performance Period shall be based on the 90 calendar day period ending on
the Change of Control Date.
(ii)    The Committee shall calculate a “Change of Control Amount” equal to the
greater of (i) the Target Award amount or (ii) the amount of Performance Units
that would be payable based on the Company’s achievement of the Performance
Goals as of the Change of Control Date, as determined by the Committee. The
Change of Control Amount shall include related Dividend Equivalents and, if
applicable, interest as described below.
(iii)    The Committee shall determine whether the Change of Control Amount
attributable to Performance Units shall be (A) converted to units with respect
to shares or other equity interests of the acquiring company or its parent
(“Successor Units”), in which case Dividend Equivalents shall continue to be
credited on the Successor Units, or (B) valued based on the Fair Market Value of
the Performance Units as of the Change of Control Date and credited to a
bookkeeping account for the Participant, in which case interest shall be
credited on the amount so determined at a market rate for the period

4



--------------------------------------------------------------------------------



between the Change of Control Date and the applicable payment date. 
Notwithstanding the provisions of Section 4, all payments on and after a Change
of Control shall be made in cash.  If alternative (A) above is used, the cash
payment shall equal the Fair Market Value on the date of payment of the number
of shares or other equity interests underlying the Successor Units, plus accrued
Dividend Equivalents.  All payments shall be subject to applicable tax
withholding. 
(c)    If a Change of Control occurs during the Performance Period and the
Participant continues in employment or service through December 31, 2016, the
Change of Control Amount shall be paid in cash between January 1, 2017 and March
15, 2017.
(d)    If a Change of Control occurs during the Performance Period, and the
Participant has a Termination without Cause or a Good Reason Termination upon or
within two years after the Change of Control Date and before December 31, 2016,
the Change of Control Amount shall be paid in cash within 30 days after the
Participant’s separation from service, subject to Section 13 below.
(e)    If a Change of Control occurs during the Performance Period, and the
Participant terminates employment or service on account of Retirement,
Disability or death upon or after the Change of Control Date and before December
31, 2016, the Change of Control Amount shall be paid in cash within 30 days
after the Participant’s separation from service, subject to Section 13 below;
provided that, if required by section 409A, if the Participant’s Retirement,
Disability or death occurs more than two years after the Change of Control Date,
payment will be made between January 1, 2017 and March 15, 2017, and not upon
the earlier separation from service.
(f)    If a Participant’s employment or service terminates on account of
Retirement, death or Disability before a Change of Control, and a Change of
Control subsequently occurs before the end of the Performance Period, the
prorated amount in Section 3(b) shall be calculated by multiplying the fraction
described in Section 3(b) by the Change of Control Amount. The prorated Change
of Control Amount shall be paid in cash within 30 days after the Change of
Control Date, subject to Section 13 below.
7.    Definitions. For purposes of this Grant Letter, the following terms will
have the meanings set forth below:
(a)    “Company” means UGI and its Subsidiaries (as defined in the Plan).
(b)    “Disability” means a long-term disability as defined in the Company’s
long-term disability plan applicable to the Participant.
(c)    “Dividend Equivalent” means an amount determined by multiplying the
number of shares of UGI common stock subject to the target award of Performance
Units by the per-share cash dividend, or the per-share fair market value of any
dividend in consideration other than cash, paid by UGI on its common stock.

5



--------------------------------------------------------------------------------



(d)    “Employed by, or provide service to, the Company” shall mean employment
or service as an employee or director of the Company. The Participant shall not
be considered to have a termination of employment or service under this Grant
Letter until the Participant is no longer employed by, or performing services
for, the Company.
(e)    “Good Reason Termination” shall mean a termination of employment or
service initiated by the Participant upon or after a Change of Control upon one
or more of the following events:
(i)    a material diminution in the authority, duties or responsibilities held
by the Participant immediately prior to the Change of Control;
(ii)    a material diminution in the Participant’s base salary as in effect
immediately prior to the Change of Control; or
(iii)    a material change in the geographic location at which the Participant
must perform services (which, for purposes of this Agreement, means the
Participant is required to report, other than on a temporary basis (less than 12
months), to a location which is more than 50 miles from the Participant’s
principal place of business immediately before the Change of Control, without
the Participant’s express written consent).
Notwithstanding the foregoing, the Participant shall be considered to have a
Good Reason Termination only if the Participant provides written notice to the
Company, pursuant to Section 15, specifying in reasonable detail the events or
conditions upon which the Participant is basing such Good Reason Termination and
the Participant provides such notice within 90 days after the event that gives
rise to the Good Reason Termination. Within 30 days after notice has been
provided, the Company shall have the opportunity, but shall have no obligation,
to cure such events or conditions that give rise to the Good Reason Termination.
If the Company does not cure such events or conditions within the 30-day period,
the Participant may terminate employment or service with the Company based on
Good Reason Termination within 30 days after the expiration of the cure period.
Notwithstanding the foregoing, if the Participant has in effect a Change in
Control Agreement with the Company or an Affiliate, the term “Good Reason
Termination” shall have the meaning given that term in the Change in Control
Agreement.
(f)    “Performance Unit” means a hypothetical unit that represents the value of
one share of UGI common stock.
(g)    Retirement” means the Participant’s retirement under the Retirement
Income Plan for Employees of UGI Utilities, Inc., if the Participant is covered
by that Retirement Income Plan. “Retirement” for other Company employees means
termination of employment or service after attaining (i) age 55 with ten or more
years of service with the Company or (ii) age 65 with five or more years of
service with the Company.

6



--------------------------------------------------------------------------------



(h)    “Termination without Cause” means termination of employment or service by
the Company for the convenience of the Company for any reason other than (i)
misappropriation of funds, (ii) habitual insobriety or substance abuse adversely
affecting the performance of duties, (iii) conviction of a crime involving moral
turpitude, or (iv) gross negligence in the performance of duties, which gross
negligence has had a material adverse effect on the business, operations,
assets, properties or financial condition of the Company.
8.    Withholding. All payments under this Grant Letter are subject to
applicable tax withholding. The Participant shall be required to pay to the
Company, or make other arrangements satisfactory to the Company to provide for
the payment of, any federal (including FICA), state, local or other taxes that
the Company is required to withhold with respect to the payments under this
Grant Letter. The Company may withhold from cash distributions to cover required
tax withholding, or may withhold Shares to cover required tax withholding in an
amount equal to the minimum applicable tax withholding amount.
9.    Grant Subject to Plan Provisions and Company Policies.
(a)    This grant is made pursuant to the Plan, which is incorporated herein by
reference, and in all respects shall be interpreted in accordance with the Plan.
The grant and payment of Performance Units and Dividend Equivalents are subject
to interpretations, regulations and determinations concerning the Plan
established from time to time by the Committee in accordance with the provisions
of the Plan, including, but not limited to, provisions pertaining to (i) the
registration, qualification or listing of the Shares, (ii) adjustments pursuant
to Section 5(d) of the Plan, and (iii) other requirements of applicable law. The
Committee shall have the authority to interpret and construe the grant pursuant
to the terms of the Plan, and its decisions shall be conclusive as to any
questions arising hereunder.
(b)    This Performance Unit grant and Shares issued pursuant to this
Performance Unit grant shall be subject to the UGI Corporation Stock Ownership
Policy as adopted by the Board of Directors of UGI and any applicable clawback
and other policies implemented by the Board of Directors of UGI, as in effect
from time to time.
10.    No Employment or Other Rights. The grant of Performance Units shall not
confer upon the Participant any right to be retained by or in the employ or
service of the Company and shall not interfere in any way with the right of the
Company to terminate the Participant’s employment or service at any time. The
right of the Company to terminate at will the Participant’s employment or
service at any time for any reason is specifically reserved.
11.    No Shareholder Rights. Neither the Participant, nor any person entitled
to receive payment in the event of the Participant’s death, shall have any of
the rights and privileges of a shareholder with respect to the Shares related to
the Performance Units, unless and until certificates for Shares have been
distributed to the Participant or successor.
12.    Assignment and Transfers. The rights and interests of the Participant
under this Grant Letter may not be sold, assigned, encumbered or otherwise
transferred except, in the event of the death of the Participant, by will or by
the laws of descent and distribution. If the Participant dies,

7



--------------------------------------------------------------------------------



any payments to be made under this Grant Letter after the Participant’s death
shall be paid to the Participant’s estate. The rights and protections of the
Company hereunder shall extend to any successors or assigns of the Company and
to the Company’s parents, subsidiaries, and affiliates.
13.    Compliance with Code Section 409A. Notwithstanding the other provisions
hereof, this Grant Letter is intended to comply with the requirements of section
409A of the Internal Revenue Code of 1986, as amended, or an exception, and
shall be administered accordingly. Any reference to a Participant’s termination
of employment shall mean a Participant’s “separation from service,” as such term
is defined under section 409A. For purposes of section 409A, each payment of
compensation under this Grant Letter shall be treated as a separate payment.
Notwithstanding anything in this Grant Letter to the contrary, if the
Participant is a “key employee” under section 409A and if payment of any amount
under this Grant Letter is required to be delayed for a period of six months
after separation from service pursuant to section 409A, payment of such amount
shall be delayed as required by section 409A and shall be paid within 10 days
after the end of the six-month period. If the Participant dies during such
six-month period, the amounts withheld on account of section 409A shall be paid
to the personal representative of the Participant’s estate within 60 days after
the date of the Participant’s death. Notwithstanding anything in this Grant
Letter to the contrary, if a Change of Control is not a “change in control
event” under section 409A, any Performance Units and Dividend Equivalents that
are payable pursuant to Section 6 shall be paid to the Participant between
January 1, 2017 and March 15, 2017, and not upon the earlier separation from
service, if required by section 409A.
14.    Applicable Law. The validity, construction, interpretation and effect of
this Grant Letter shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the conflicts of
laws provisions thereof.
15.    Notice. Any notice to UGI provided for in this Grant Letter shall be
addressed to UGI in care of the Corporate Secretary at UGI’s headquarters, and
any notice to the Participant shall be addressed to such Participant at the
current address shown on the payroll of the Company, or to such other address as
the Participant may designate to the Company in writing. Any notice shall be
delivered by hand, sent by telecopy or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.
16.    Acceptance. By accepting this grant through the Morgan Stanley on-line
system, the Participant (i) acknowledges receipt of the Plan incorporated
herein, (ii) acknowledges that he or she has read the Grant Summary and Grant
Letter and understands the terms and conditions of them, (iii) accepts the
Performance Units described in the Grant Letter, (iv) agrees to be bound by the
terms of the Plan, including the Grant Letter, and (v) agrees that all the
decisions and determinations of the Board or the Committee shall be final and
binding on the Participant and any other person having or claiming a right under
this Grant.


* * *

8



--------------------------------------------------------------------------------



EXHIBIT A


UGI CORPORATION
PERFORMANCE UNIT PEER GROUP


RUSSELL MIDCAP UTILITIES
(EXCLUDING TELECOMS)
as of 1/1/2014




AES Corp (AES)
AGL Resources, Inc (GAS)
Alliant Energy Corp (LNT)
Ameren Corp (AEE)
American Water Works Co Inc (AWK)
Aqua America Inc (WTR)
Atmos Energy Corp (ATO)
Calpine Corp (CPN)
Centerpoint Energy Inc (CNP)
CMS Energy Corp (CMS)
Consolidated Edison Inc (ED)
DTE Energy Co (DTE)
Edison International (EIX)
Energen Corp (EGN)
Entergy Corp (ETR)
First Energy Corp (FE)
Great Plains Energy Inc (GXP)
Hawaiian Electric Industries Inc (HE)
Integrys Energy Group Inc (TEG)
ITC Holdings Corp (ITC)
MDU Resource Group Inc (MDU)
National Fuel Gas Co (NFG)
NiSource Inc (NI)
Northeast Utilities (NU)
NRG Energy Inc (NRG)
OGE Energy Corp (OGE)
ONEOK Inc (OKE)
Pepco Holdings Inc (POM)
Pinnacle West Capital Corp (PNW)
PPL Corp (PPL)
Public Service Enterprise Group I (PEG)
Questar Corp (STR)
SCANA Corp (SCG)
Sempra Energy (SRE)
TECO Energy Inc (TE)
UGI Corp (UGI)
Vectren Corp (VVC)
Westar Energy, Inc (WR)
Wisconsin Energy Corp (WEC)
XCEL Energy Inc (XEL)


















A-1

--------------------------------------------------------------------------------



EXHIBIT B


Change of Control with Respect to Utilities


For Participants who are employees of Utilities, or a subsidiary of Utilities,
the term “Change of Control” shall include the events set forth in this Exhibit
A with respect to Utilities, and the defined terms set forth used in this
Exhibit B, if not defined in the Plan, shall have the following meanings:


1.    “Change of Control” shall include any of the following events:


(A)    UGI and the UGI Subsidiaries fail to own more than fifty percent (50%) of
the then outstanding shares of common stock of Utilities or more than fifty
percent (50%) of the combined voting power of the then outstanding voting
securities of Utilities entitled to vote generally in the election of directors;
or
    
(B)    Completion by Utilities of a reorganization, merger or consolidation (a
"Business Combination"), in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
Beneficial Owners of Utilities’ outstanding common stock and voting securities
immediately prior to such Business Combination do not, following such Business
Combination, Beneficially Own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination in substantially the same proportion as
their ownership immediately prior to such Business Combination of Utilities’
outstanding common stock and voting securities, as the case may be; or


(C)    Completion of a complete liquidation or dissolution of the Utilities or
sale or other disposition of all or substantially all of the assets of Utilities
other than to a corporation with respect to which, following such sale or
disposition, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the Beneficial Owners, respectively, of
Utilities’ outstanding common stock and voting securities immediately prior to
such sale or disposition in substantially the same proportion as their ownership
of Utilities’ outstanding common stock and voting securities, as the case may
be, immediately prior to such sale or disposition.


2.    “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act.


3.    A Person shall be deemed the “Beneficial Owner” of any securities: (i)
that such Person or any of such Person’s Affiliates or Associates, directly or
indirectly, has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of

10



--------------------------------------------------------------------------------



conversion rights, exchange rights, rights, warrants or options, or otherwise;
provided, however, that a person shall not be deemed the “Beneficial Owner” of
securities tendered pursuant to a tender or exchange offer made by such Person
or any of such person’s Affiliates or Associates until such tendered securities
are accepted for payment, purchase or exchange; (ii) that such Person or any of
such Person’s Affiliates or Associates, directly or indirectly, has the right to
vote or dispose of or has “beneficial ownership” of (as determined pursuant to
Rule 13d-3 of the General Rules and Regulations under the Exchange Act),
including without limitation pursuant to any agreement, arrangement or
understanding, whether or not in writing; provided, however, that a Person shall
not be deemed the “Beneficial Owner” of any security under this clause (ii) as a
result of an oral or written agreement, arrangement or understanding to vote
such security if such agreement, arrangement or understanding (A) arises solely
from a revocable proxy given in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable provisions
of the General Rules and Regulations under the Exchange Act, and (B) is not then
reportable by such Person on Schedule 13D under the Exchange Act (or any
comparable or successor report); or (iii) that are beneficially owned, directly
or indirectly, by any other Person (or any Affiliate or Associate thereof) with
which such Person (or any of such Person’s Affiliates or Associates) has any
agreement, arrangement or understanding (whether or not in writing) for the
purpose of acquiring, holding, voting (except pursuant to a revocable proxy as
described in the proviso to clause (ii) above) or disposing of any securities;
provided, however, that nothing in this Section 1(c) shall cause a Person
engaged in business as an underwriter of securities to be the “Beneficial Owner”
of any securities acquired through such Person’s participation in good faith in
a firm commitment underwriting until the expiration of forty (40) days after the
date of such acquisition.


4.    “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


5.    “Person” shall mean an individual or a corporation, partnership, trust,
unincorporated organization, association, or other entity.


6.    “UGI Subsidiary” shall mean any corporation in which UGI directly or
indirectly, owns at least a fifty percent (50%) interest or an unincorporated
entity of which UGI, as applicable, directly or indirectly, owns at least fifty
percent (50%) of the profits or capital interests.





11

